

116 HR 2254 IH: To amend titles 10 and 37, United States Code, to ensure that children covered by the TRICARE program are screened and tested for lead levels, and for other purposes.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2254IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Kildee (for himself and Ms. Speier) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend titles 10 and 37, United States Code, to ensure that children covered by the TRICARE
			 program are screened and tested for lead levels, and for other purposes.
	
		1.Lead level screenings and testings for children
			(a)TRICARE
 (1)Well-baby careSection 1077 of title 10, United States Code, is amended by adding at the end the following new subsection:
					
						(i)
 (1)Beginning January 1, 2019, in furnishing well-baby care under subsection (a)(8), the Secretary shall ensure that such care includes the following:
 (A)With respect to a child who lives in housing built before 1978 at any time during the first 24 months of the life of the child—
 (i)the first testing of the child for the level of lead in the blood of the child at approximately the age of 12 months; and
 (ii)the second such test at approximately the age of 24 months. (B)With respect to a child not covered by subparagraph (A) whose parent or guardian, at any time during the first 24 months of the life of the child, has a military occupational specialty that the Secretary determines poses an elevated risk of lead exposure—
 (i)the first testing of the child for the level of lead in the blood of the child at approximately the age of 12 months; and
 (ii)the second such test at approximately the age of 24 months. (C)With respect to a child not covered by subparagraph (A) or (B)—
 (i)the first screening of the child for an elevated risk of lead exposure at approximately the age of 12 months; and
 (ii)the second such screening at approximately the age of 24 months. (D)With respect to a child covered by subparagraph (C) whose screening indicates an elevated risk of lead exposure, testing of the child for the level of lead in the blood of the child.
 (2)The Secretary shall ensure that any care provided to a child pursuant to this chapter for lead poisoning shall be carried out in accordance with applicable advice from the Centers for Disease Control and Prevention.
							(3)
 (A)With respect to a child who receives a test under paragraph (1), the Secretary shall provide the results of the test to the parent or guardian of the child.
 (B)With respect to a child who receives a test under paragraph (1), the Secretary shall provide the results of the test and the address at which the child resides to—
 (i)the relevant health department of the State in which the child resides if the child resides in the United States; or
 (ii)the Centers for Disease Control and Prevention if the child resides outside the United States. (C)In providing information regarding a child to a State or the Centers for Disease Control and Prevention under subparagraph (B), the Secretary may not provide any identifying information or health information of the child that is not specifically authorized in such subparagraph.
 (D)In this paragraph, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.
								.
 (2)Conforming amendmentSubsection (a)(8) of such section is amended by striking including well-baby care that includes one screening of an infant for the level of lead in the blood of the infant and inserting including, in accordance with subsection (i), well-baby care that includes screen­ings and testings for lead exposure and lead poisoning.
 (3)StudyNot later than January 1, 2020, the Secretary of Defense shall submit to the congressional defense committees (as defined by section 101(a)(16) of title 10, United States Code) a report detailing the following:
 (A)The number of children who were tested for the level of lead in the blood of the child pursuant to subparagraph (A) of subsection (i)(1) of section 1077 of title 10, United States Code, as added by subsection (a), and of such number, the number who were found to have elevated blood lead levels.
 (B)The number of children who were tested for the level of lead in the blood of the child pursuant to subparagraph (B) of such subsection (i)(1), and of such number, the number who were found to have lead poisoning.
 (C)The number of children who were screened for an elevated risk of lead exposure pursuant to subparagraph (C) of such subsection (i)(1).
 (D)The number of children who were tested the level of lead in the blood of the child pursuant to subparagraph (D) of such subsection, and of such number, the number who were found to have elevated blood lead levels.
 (E)The treatment provided to children pursuant to chapter 55 of title 10, United States Code, for lead poisoning.
 (4)GAO ReportNot later than January 1, 2021, the Comptroller General of the United States shall submit to the congressional defense committees a report on the effectiveness of screening, testing, and treating children for lead exposure and lead poisoning pursuant to chapter 55 of title 10, United States Code.
 (b)Notification of housingSection 403 of title 37, United States Code, is amended by adding at the end the following new subsection:
				
					(p)Records regarding housing and lead-Based paint
 (1)The Secretary concerned shall keep a record of whether the following housing was built before, during, or after 1978:
 (A)Quarters of the United States under the jurisdiction of that Secretary concerned. (B)A housing facility under the jurisdiction of that Secretary concerned.
 (C)Other housing in which a member of the uniformed service of that Secretary concerned resides. (2)As a condition of receipt of a basic allowance for housing under this section, a member of the uniformed services shall notify the Secretary concerned whether the housing in which that member resides was built before, during, or after 1978..
			